At the September Mixed Term, 1947, Lenior Superior Court, presided over by Hamilton, Special Judge, the petitioner, Lemuel Parrott, was tried upon indictment charging him and another with the murder of one Kenneth Taylor, which resulted in conviction of the petitioner of murder in the first degree and sentence of death as the law commands in such case. G.S., 14-17.
From the judgment thus entered, the petitioner gave notice of appeal to the Supreme Court, and was granted the privilege of appealing in formapauperis, without giving security for costs, albeit the record shows no supporting affidavit as required by G.S., 15-181.
By consent, the petitioner was allowed ninety days from the adjournment of the September Term of court to make up and serve statement of case on appeal, and the solicitor was allowed thirty days thereafter to prepare and serve exceptions or countercase.
It is alleged in the petition that due to illness and a misunderstanding on the part of the court reporter "she was unable to prepare a proper transcript of the evidence and the charge of the court within the time allowed this defendant to prepare and serve statement of case on appeal."
It is apparent from the foregoing that the petitioner fails to show merit or to negative laches. S. v. Lampkin, 227 N.C. 620,44 S.E.2d 30; S. v. Wescott, 220 N.C. 439, 17 S.E.2d 507. Nor does it appear that the writ, if allowed, would accomplish the result desired by the petitioner. The time for serving his statement of case on appeal has expired. S. v. Moore, 210 N.C. 686, 188 S.E. 421. And the order allowing him to appeal in forma pauperis appears to have been entered without supporting affidavit. S. v. Stafford, 203 N.C. 601,166 S.E. 734.
For the reasons stated and on what was said in S. v. Lampkin, supra, andS. v. Wescott, supra, the petition for certiorari will be denied.
This leaves the appeal still pending, subject to dismissal on motion.
Certiorari denied. *Page 754